Exhibit 10.5

GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.

Student Loan Servicing Agreement

This agreement (this “Agreement”) is made as of June 7, 2007 (the “Closing
Date”) between GREAT LAKES EDUCATIONAL LOAN SERVICES, INC. (“Great Lakes”) and
GOAL CAPITAL FUNDING TRUST 2007-1, a Delaware statutory trust (the “Lender”) for
which Wilmington Trust Company serves as Delaware trustee, as beneficial owner
of loans legal title to which will be held by The Bank of New York Trust
Company, N.A., as eligible lender trustee (the “Eligible Lender Trustee”),
Lender #834226, and which is an eligible institution engaged in providing loans
(“Loans”) to students and parents under Title IV, Part B, of the Higher
Education Act of 1965, as amended (the “Act”).

WITNESSETH:

Whereas, Great Lakes has established a program for servicing Loans under the
Act; and

Whereas, the Lender desires that Great Lakes service Loans that are purchased by
the Lender and that are covered by the Act, according to the terms and
conditions set forth herein.

Now, therefore, in consideration of the promises and the terms and conditions
set forth herein, the Lender agrees as follows:

1. Loans To Be Serviced. Great Lakes and the Lender agree that Great Lakes shall
service all Loans covered by the Act that are made or purchased by the Lender,
that are guaranteed by Great Lakes Higher Education Guaranty Corporation
(“GLHEGC” or the “Guarantor”) and that are submitted to Great Lakes by the
Lender and accepted by Great Lakes for servicing.

2. Great Lakes’ Duties as Servicer.

(a) Great Lakes, as servicer of the Loans, shall perform all of the Lender’s
obligations as holder of the Loans as required by the Act and all regulations
issued by the U.S. Department of Education (the “Department”) or by the
Guarantor to implement the Act. Great Lakes shall have full power to sign and
act on the Lender’s behalf as the Lender’s agent in all transactions with
borrowers serviced hereunder. The Lender does hereby authorize, constitute and
appoint Great Lakes on its behalf and as its attorney-in-fact to endorse those
promissory notes for which a claim has been filed with the Guarantor. Great
Lakes will carry out its responsibilities hereunder in a diligent and lawful
manner.

(b) Within a reasonable period after delivery of the loan files to Great Lakes,
Great Lakes shall (i) establish and maintain records received by Great Lakes
with respect to each Loan, including reproductions of the authoritative copy of
the electronic record of each original promissory note that is signed using any
electronic loan application process other than Great Lakes’ electronic loan
application process, (ii) maintain possession of original promissory notes,



--------------------------------------------------------------------------------

loan application and other required supplements or the authoritative copy of the
electronic record of each such original promissory note that is signed using
Great Lakes’ electronic loan application process or other document that it
receives from the Lender, stored in a fire-rated, secure facility,
(iii) otherwise commence servicing the Loans relating to such loan documents,
and (iv) reproduce the promissory notes, loan applications, and other required
supplements or images of the same and cause such reproductions to be stored at a
suitable facility.

(c) Great Lakes shall complete all forms and reports required by the Department
and by GLHEGC.

(d) Great Lakes shall prepare a “Lender’s Interest and Special Allowance Request
and Report-LaRS” to be used in billing the Department for interest and the
special allowance for all eligible Loans on a quarterly basis. Great Lakes
agrees to submit the electronic report to the Department within 30 days
following the last day of each calendar quarter (March
31, June 30, September 30, December 31).

Great Lakes shall accrue and capitalize interest on those Loans not eligible for
interest subsidy.

(e) Great Lakes shall verify the current status of all borrowers not less often
than annually through direct contact with each borrower to ensure correct
account information. Great Lakes shall also seek to verify the borrower’s status
by direct or indirect contact with educational institutions.

(f) Great Lakes shall respond to all borrower inquiries in a prompt, courteous
and thorough manner.

(g) When a Loan becomes due for repayment, Great Lakes shall prepare a payment
schedule and disclosure statement and mail it to the borrower for signature(s).
Prior to the first payment due date, repayment coupons will be prepared and sent
to the borrower.

(h) Great Lakes shall collect when and as due and remit to the Lender all
principal, interest, charges and fees (including late fees) owed by borrowers.
Great Lakes shall post to each borrower’s account all payments of principal,
interest and other charges. Cash receipts shall be remitted to the Lender daily
via an ACH transfer initiated by Great Lakes the day after collection. In the
event that Great Lakes services Loans that secure more than one series or class
of bonds or other indebtedness of the Lender, Great Lakes will report all
payment allocations separately by financing.

(i) Great Lakes shall prepare a reconciliation with respect to each
concentration, collection or other bank account in which moneys are collected
for remittance to the Lender no more than 30 days after receipt by Great Lakes
of a bank statement relating to such account.

(j) Great Lakes shall provide reports via email to the Lender and the Eligible
Lender Trustee of all monetary transactions, as well as periodic summary and
account information as required in the “Lender Service Manual,” including such
items as:

(1) Detailed periodic reports to support all cash transactions processed;

 

2



--------------------------------------------------------------------------------

(2) Monthly portfolio summary reports and supporting data listings;

(3) A monthly listing of delinquent accounts; and

(4) A quarterly report of billings to the Department for interest and special
allowances.

(k) Great Lakes shall automatically credit the Lender’s account whenever a
borrower overpays an account by less than $5.00, and the Lender, at its
discretion, can reimburse the borrower. When the overpayment is more than $5.00,
Great Lakes shall remit the overpayment directly to the borrower. When a
borrower’s balance owing is less than $10.00, Great Lakes may, at its
discretion, write off the balance.

(l) Great Lakes shall handle all required borrower contact functions and shall
meet all servicing “due diligence” requirements, as that term is used under the
Act and implementing regulations. Such functions include, for example, skip
tracing, contacting delinquent borrowers, handling borrower requests for
extensions or deferments, and preparing and processing claims, including death,
disability, default, closed school, false certification and bankruptcy claims.

(m) Great Lakes agrees to prepare and submit all papers and documents necessary
to strictly follow reimbursement procedures specified in “Common Manual: Unified
Student Loan Policy” upon default of borrower and further agrees to promptly
remit proceeds to the Lender upon receipt from the Guarantor.

(n) Great Lakes agrees, with respect to records in electronic form or with
electronic signatures relating to the Pledged Education Loans (as defined
below), to comply with all regulations, standards and other requirements of the
Department relating to the validity and enforceability of documents evidencing
the Pledged Education Loans, including without limitation the U.S. Department of
Education Standards for Electronic Signatures in Electronic Student Loan
Transactions, as revised or supplemented from time to time.

3. Lender’s Responsibilities. The Lender agrees to promptly notify Great Lakes
of any transactions involving the Lender and the borrower and/or changes in
status or demographic data on any of its accounts if received from sources other
than Great Lakes. The Lender specifically agrees to promptly notify Great Lakes
of any bankruptcy action taken with respect to any Loan.

4. Fees. The Lender agrees to pay Great Lakes the fees established by Great
Lakes from time to time for services rendered pursuant to this Agreement. The
current fee schedule is attached to this Agreement as Schedule A. Increases or
decreases in such schedule may be made from time to time; provided, however,
that the Lender shall be given 60 days’ written notice prior to the effective
date of any change in the fee schedule. Such effective date shall be the
beginning of a calendar quarter (April 1, July 1, October 1, January 1).
Statements for services rendered will be provided on a monthly basis and are
payable upon receipt.

5. Liability. Great Lakes shall exercise care and due diligence in performing
the services required by this Agreement. To the extent that Great Lakes is
required to appear in, or is made a defendant in, any legal action or other
proceeding commenced by a party other than the Lender with respect to any matter
arising hereunder, the Lender shall indemnify and hold Great Lakes

 

3



--------------------------------------------------------------------------------

harmless from all loss, liability and expense (including reasonable attorneys’
fees), except for any loss, liability or expense arising out of or relating to
Great Lakes’ acts or omissions with regard to the performance of services
hereunder. Subject to Section 13 below, Great Lakes shall indemnify and hold the
Lender harmless from all loss, liability and expense (including reasonable
attorneys’ fees) arising out of or relating to Great Lakes’ acts or omissions
with regard to the performance of services hereunder including those services
regarding the non-dislcosure of information provided for in Section 6 below;
provided, however, that Great Lakes shall not be liable in the performance of
such services except for its negligence or misconduct; and, provided further,
that in no event shall Great Lakes be responsible or liable for any
consequential damages with respect to any matter whatsoever arising out of this
Agreement.

Great Lakes shall provide the Lender prompt notice of the receipt of any civil
or criminal complaint, legal action, arbitration or claim, oral or written,
whether from a governmental authority or a private claimant, relating or with
respect to any Loan serviced by Great Lakes pursuant to this Agreement.

Either party shall have the right to mitigate its liability under this Agreement
by taking such actions as may be appropriate, including, but not limited to,
reperformance.

If, within a twelve (12)-month period beginning on the date a claim is denied or
would have been denied if filed timely, or a cure should be initiated pursuant
to the terms of this Agreement, Great Lakes is unable to cure a Loan or to
demonstrate that none of the stated reasons for claim denial is attributable to
Great Lakes, Great Lakes will purchase the subrogated rights to collect on such
Loan from the Lender. Upon payment by Great Lakes of the sum of the unpaid
principal amount plus interest and special allowance foregone by the Lender at
the applicable rate at the time of purchase, the Loan shall be considered a
“Subrogated Loan” and shall no longer be considered a “Loan” as defined in this
Agreement.

For any Subrogated Loan for which insurance is reinstated in accordance with the
Guarantor’s policies, the Lender will pay Great Lakes an amount equal to the
principal balance of the Subrogated Loan, including any unreinsured interest
that may have been capitalized, insured accrued interest and special allowance
collectible. After such payment, the subrogation right purchased by Great Lakes
is void and such Loan shall be deemed a Loan subject to this Agreement and will
no longer be a Subrogated Loan.

Except as to Loans originated by Great Lakes, Great Lakes does not assume, and
acceptance for servicing shall not result in, any responsibility for the
correctness or completeness of loan-related papers transmitted to Great Lakes as
a part of or in conjunction with the commitment of any Loans to Great Lakes for
servicing, and Great Lakes shall not be responsible for any procedural errors or
omissions (including due diligence violations) that may have occurred prior to
initiation of servicing of a Loan hereunder by Great Lakes.

6. Non-disclosure of Information.

(a) Great Lakes and each affiliate of Great Lakes shall comply with all
applicable federal and state laws, rules and regulations, including without
limitation Part 313 of Title 16 of the Code of Federal Regulations (the “GLB
Regulations”), relating to the reuse, redisclosure,

 

4



--------------------------------------------------------------------------------

handling, processing, security, safeguards and protection of information and
data of and relating to consumers and customers of the Lender and affiliates of
the Lender, including without limitation “non-public personal information”, as
defined in Section 313.3 of the GLB Regulations (“Private Customer
Information”), and shall not sell, share or otherwise disclose to any other
person or entity or use any such information or data for any purpose except as
necessary to provide the services contemplated by this agreement. Great Lakes
shall maintain and furnish to the Lender a privacy policy in compliance with
applicable laws, including the GLB Regulations, and shall comply in all respects
with such policies and procedures.

(b) Great Lakes and each affiliate of Great Lakes shall comply with all
applicable laws, rules and regulations, including without limitation Part 314 of
Title 16 of the Code of Federal Regulations (the “Customer Information
Regulations”), relating to “customer information” (as defined in Section 314.2
of the Customer Information Regulations, “Customer Information”), and implement
and maintain an appropriate security program and appropriate safeguards with
respect to Customer Information as reasonably requested by the Lender. In
addition, Great Lakes shall notify the Lender immediately in the event of any
suspected or actual security breach (e.g., physical trespass on a secure
facility, computing systems intrusion or hacking, loss or theft of a laptop or
desktop computer, loss or theft of printed materials) that is likely to result
or reasonably believed to result in unauthorized access to any Private Customer
Information relating to a consumer or customer of the Lender or an affiliate of
the Lender (a “Security Breach”) immediately following such time as Great Lakes
becomes aware of such Security Breach. In the event of any such Security Breach,
Great Lakes and the Lender shall cooperate with each other to investigate and
remedy the Security Breach according to Great Lakes’ privacy policy and related
Great Lakes’ policies and procedures. In addition, the Lender may, in its
discretion, determine to disclose such Security Breach to third parties to
comply with regulatory standards.

(c) Great Lakes and the Lender shall retain all information obtained or created
in the course of performance hereunder as is required by any applicable laws.

(d) Great Lakes and the Lender (each, a “Party”) agree that all information
concerning the other Party and such Party’s business operations, plans,
proposals and practices that is provided by such Party or obtained in connection
with the performance of this Agreement and not previously known by or publicly
available to the receiving Party, whether or not conceived of or prepared by a
Party, whether or not reduced to writing, and whether or not in human readable
or machine readable form (including any information concerning a Party’s date
processing concepts, techniques, or procedures, software in various stages of
development, discoveries, ideas, inventions operations, data, designs, drawings,
diagrams, specifications, documentation, research, know-how, compilations of
information, records, costs, purchasing data, financial data, accounting,
marketing and development plans, proposals, market research, marketing
techniques and plans or requests for proposals for future services, sales
pricing, profits, business plans or procedures, either Party’s data, employee
information and other information not generally known to non-Party personnel,
collectively, the “Confidential Information”), shall be deemed confidential and
proprietary information of the Party providing it and shall not be used or
disclosed to any other person or entity by the Party receiving it, except to
such receiving Party’s own (and its affiliates’ own) employees, agents
attorneys, accountants, and contractors as needed for such Party’s performance
of this Agreement. Each Party shall take

 

5



--------------------------------------------------------------------------------

all reasonable precautions, including such measures as it takes to safeguard its
own confidential information, to protect the confidentiality of all Confidential
Information of the other Party and to protect against unauthorized access to or
use of such Confidential Information, including the proper disposal of such
information. For avoidance of doubt, Confidential Information shall not include
any information which (i) was already known to receiving Party prior to the time
of disclosure by the disclosing Party, (ii) is available or becomes generally
available to the public other that through a breach of this Agreement by the
receiving Party, (iii) is acquired or received rightfully and without
confidentiality limitation by the receiving Party, (iv) is independently
developed by the receiving Party without breach of this Agreement, or (v) the
disclosure of which is required by law or governmental order.

All rights, obligations and duties of Great Lakes and the Lender under this
Section 6 shall survive the termination of this Agreement.

7. Examination of Records. The Lender or its designated representative may at
any time during Great Lakes’ regular business hours, at the sole expense of the
Lender, examine and audit the records and processes of Great Lakes relating to
the Lender’s Loans. Great Lakes shall make any relevant books and records
available for audit and inspection by any governmental agency having regulatory
authority over the Lender or any affiliate of the Lender.

All rights, obligations and duties of Great Lakes and the Lender under this
Section 7 shall terminate one year after the termination of this Agreement.

8. Termination.

(a) This Agreement shall remain in full force and effect until terminated or
modified as provided herein. This Agreement may be terminated only at the end of
a calendar quarter (March 31, June 30, September 30, December 31), and only if
written notice is given (i) by the Lender to Great Lakes at least 30 days prior
to the end of a calendar quarter or (ii) by Great Lakes to the Lender at least
180 days prior to the end of a calendar quarter.

(b) In the event that this Agreement is terminated as provided in subsection
(a) above, Great Lakes shall continue its full servicing until the date of
termination and shall provide to the Lender a full set of periodic reports,
adjusted through the date of termination. Great Lakes shall retain all notes,
records and papers, as well as a copy of all computer-stored data relating to
the Lender’s accounts as required by the Act. Great Lakes shall make available
to the Lender on demand copies of all computer records relating to the Lender’s
accounts. Such copies of the computer records will be provided and updated at
the times desired by the Lender in order to facilitate a transfer to another
servicing agent. The Lender agrees to pay Great Lakes the servicing removal fee
identified on Schedule A. Upon the Lender’s request, Great Lakes may agree to
provide servicing removal services beyond those identified in this Section. Such
agreement between Great Lakes and the Lender shall include sufficient additional
charges to cover Great Lakes’ costs. Great Lakes agrees that the Lender shall be
entitled to injunctive relief to enforce the provisions of this subsection.

(c) The Lender shall be liable for all charges incurred for services performed
pursuant to this Agreement up to the termination date.

 

6



--------------------------------------------------------------------------------

(d) Great Lakes shall continue to be liable for all acts or failures to act that
occur prior to termination (or the following loan transactions: sale or transfer
to another lender, servicing transfer to the Lender or another servicer,
purchase by the Guarantor or payment in full), but shall not be liable for
post-termination activities, except that Great Lakes shall be obligated to remit
to the Lender any collections received by Great Lakes subsequent to termination
and to provide the reports and records herein required.

9. Amendments. Except as provided in Section 4, this Agreement may be amended by
Great Lakes at any time upon 30 days’ written notice to the Lender, provided
that the provisions of this Agreement shall at all times be consistent with the
Act and applicable regulations. In the event of any such modification by Great
Lakes, the Lender has 30 days in which to accept or reject the modification by
notice in writing. In the event of rejection of a proposed modification, either
party may exercise its right to terminate as provided in Section 8. In the event
of termination for such reason, such modification shall not apply to the Lender.

10. Governing Law. This Agreement shall be interpreted under the laws of the
State of Wisconsin.

11. No Implied Waiver. Any waiver or modification, expressed or implied, by
Great Lakes or by the Lender of any breach of this Agreement shall not be
construed to be a waiver of any such breach or any acquiescence thereto; nor
shall any delay or omission by Great Lakes or by the Lender to exercise any
right arising from any such breach affect or impair the respective party’s right
to such breach or any future breach.

12. Arbitration. In the event that the parties hereto shall fail to agree
regarding any provision of this Agreement, such disputes shall be resolved by
arbitration procedures established by the American Arbitration Association by a
panel of three neutral arbitrators who shall render a written opinion explaining
the reasons for their award. The decision of any arbitrator under this paragraph
shall be final and binding upon the parties.

13. Limitation of Liability. Great Lakes and the Lender recognize that Great
Lakes’ lender servicing programs are separate and distinct from GLHEGC’s
guarantee program and Great Lakes Higher Education Corporation’s (“GLHEC”)
outreach and access mission. The Lender specifically agrees to look only to
Great Lakes, in its capacity as a servicing agent, to satisfy any claims under
this Agreement relating to its functions as servicing agent. The Lender
specifically waives any claim under this Agreement against GLHEGC’s Guarantee
Fund (as defined in 34 CFR § 682.410(a)(1)) and GLHEGC’s Federal Reserve Fund
and Administrative Operating Fund and all other escrows required under the Act
and any claim hereunder against GLHEC.

14. Assignment. The Lender may assign this Agreement to any affiliate and Great
Lakes may assign this Agreement to any affiliate to which its FFELP lender
servicing program is transferred in whole or substantial part. Except as
provided herein, this Agreement may not be assigned without the prior consent of
the non-assigning party, which shall not be unreasonably withheld.

Notwithstanding the foregoing, this Agreement has been made and entered into not
only for the benefit of Great Lakes and the Lender but also for the benefit of
the Trustee (as defined in

 

7



--------------------------------------------------------------------------------

Section 15 below) in connection with the financing of Loans; the Lender shall
have the right to assign this Agreement to the Trustee, and, upon assignment,
its provisions may be enforced not only by the parties to this Agreement but by
the Trustee; the foregoing creates a permissive right on behalf of the Trustee,
but if the Trustee takes an assignment of this Agreement, then the Trustee, to
the extent of the trust corpus, shall fulfill the payment obligations of the
Lender to Great Lakes as servicer under this Agreement, but the Trustee’s
obligations shall be solely on behalf of and shall be limited to the trust
corpus and the Trustee shall have no personal liability for such obligations.
Upon such an assignment, this Agreement shall inure to the benefit of the
Trustee and its successors and assigns. Without limiting the generality of the
foregoing, all representations, covenants and agreements in this Agreement that
expressly confer rights upon the Lender or the Eligible Lender Trustee shall be
for the benefit of, and run directly to, the Trustee and the Trustee shall be
entitled to rely on and enforce such representations, covenants and agreements
to the same extent as if it were a party hereto.

15. Compliance with Lender Bond Documents. In the event that any Loans that the
Lender delivers to Great Lakes for servicing hereunder constitute “Financed
Eligible Loans” under the Indenture of Trust dated as of the Closing Date (the
“Indenture”) among the Lender, the Eligible Lender Trustee and The Bank of New
York, as indenture trustee (the “Trustee”), are pledged in connection with, or
constitute collateral under any similar indenture or loan agreement pledging or
granting to any entity a security interest therein (all such Loans or other
loans pledged to or held by a trustee or other entity are hereafter referred to
as the “Pledged Education Loans”), Great Lakes agrees as follows:

(a) At the request of the Trustee or other pledgee of such Pledged Education
Loans, Great Lakes will enter into a custodian agreement or other similar
document, in form and substance reasonably acceptable to Great Lakes, the Lender
and the Trustee or other pledgee, for the purpose of establishing a bailment
with respect to any Pledged Education Loans pledged to the Trustee or other
pledgee.

(b) Great Lakes shall hold all Pledged Education Loans and related documentation
as bailee for and on behalf of the Trustee (or such other pledgee as may be
applicable) for the Trustee’s intended purpose of perfecting the security or
other interests of the Trustee or other pledgee therein.

(c) All sums received by Great Lakes with respect to Pledged Education Loans
shall be held on behalf of the Trustee or other applicable pledgee, including,
but not limited to, all payments of principal and interest and insurance or
guarantee payments. All such funds shall be held in a segregated account (which
may, however, contain funds belonging to other Great Lakes servicing customers,
including Great Lakes affiliates) and shall not be commingled with any of Great
Lakes’ other funds and shall be accounted for such that all such funds are
identified separately from all other payments received by Great Lakes in respect
of the servicing of loans. Any such amounts, if received by Great Lakes, shall
be remitted only to the Trustee or other pledgee, and not to the Lender, unless
otherwise directed by the Trustee or other applicable pledgee.

(d) If any Education Loans are Pledged Education Loans, all periodic reports
required to be furnished pursuant to this Agreement shall be furnished to the
Trustee.

 

8



--------------------------------------------------------------------------------

(e) With respect to the servicing of any Pledged Education Loans on behalf of or
for the benefit of the Trustee or any other applicable pledgee, no amendment,
modification or addition to this Agreement shall be effective with respect to
the Trustee or such other applicable pledgee without its written approval or
consent or the direction of Trustee.

(f) Great Lakes waives any lien that it might have pursuant to statute or
otherwise available at law or in equity on any and all notes evidencing Pledged
Education Loans held by it on behalf of the Trustee and on any and all related
documentation, including all moneys and proceeds derived therefrom or relating
thereto. Notwithstanding the foregoing, if Great Lakes incurs cost or expense
(i) due to an “unreasonable act” of the Guarantor resulting in the Guarantor’s
refusal to pay a claim or (ii) due to the Lender failing to make payments to the
U.S. Secretary of Education (the “Secretary”) required by law or regulation,
Great Lakes may offset such cost or expense against moneys derived from Pledged
Education Loans serviced by Great Lakes and held by the Lender on behalf of the
Trustee. In addition, Great Lakes may offset against such derived moneys in the
event fees due it are not paid in accordance with this Agreement.

(g) Great Lakes shall administer and collect all Pledged Education Loans in a
competent, diligent and orderly fashion and in accordance with all requirements
of the Act, the Secretary and this Agreement.

If there is an Event of Default under the Indenture and the Trustee forecloses
on its security interest on the Pledged Education Loans, then the Trustee shall
assume all duties and obligations of the Lender hereunder.

16. Limited Role of the Delaware Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as trustee
of the Issuer in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement.

17. Incorporation of Exhibits. This Agreement incorporates any exhibit, appendix
and annex attached hereto, each of which is an integral part of this Agreement.

18. Notices. All notices, requests, demands or other instruments that may or are
required to be given by any party to any other party shall be in writing
(including electronic transmission capable of producing a written record) and
shall be deemed to have been properly given when served personally on an officer
of the entity to which such notice is to be given, or upon

 

9



--------------------------------------------------------------------------------

expiration of a period of 48 hours from and after the postmark thereof when
mailed, postage prepaid, by registered or certified mail, requesting return
receipt, addressed as follows:

If intended for Great Lakes Educational Loan Services, Inc.:

Chief Servicing Officer

Great Lakes Educational Loan Services, Inc.

2401 International Lane

P. O. Box 7858

Madison, WI 53707

Email: mnoack@glhec.org

Fax: (608) 246-1404

If intended for the Lender:

Goal Capital Funding Trust 2007-1

c/o Goal Financial, LLC

Attn: Mr. Seamus Garland

9477 Waples Street, Suite 100

San Diego, California 92121

Email: sgarland@goalfinancial.net

With copies to:

The Bank of New York Trust Company, N.A.

Attn: Corporate Trust Manager

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Email: nturner@bankofny.com

Fax: (904) 645-1931

 

10



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement as of the
date and year first above written.

 

GREAT LAKES EDUCATIONAL LOAN SERVICES, INC. By:  

/s/ Michael J. Noack

Name:   Michael J. Noack Title:   Chief Servicing Officer

 

S-1



--------------------------------------------------------------------------------

GOAL CAPITAL FUNDING TRUST 2007-1 By:  

Wilmington Trust Company,

not in its individual capacity but solely as Delaware Trustee

  By:  

/s/ J. Christopher Murphy

  Name:   J. Christopher Murphy   Title:   Financial Services Officer

 

S-2



--------------------------------------------------------------------------------

GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.

STUDENT LOAN SERVICING AGREEMENT

GOAL CAPITAL FUNDING TRUST 2007-1, AS BENEFICIAL OWNER OF LOANS

THE LEGAL TITLE TO WHICH WILL BE HELD BY THE BANK OF NEW YORK,

AS ELIGIBLE LENDER TRUSTEE

SCHEDULE A – FEES

The Lender agrees to pay the following fees to Great Lakes upon receipt of a
monthly statement for services rendered pursuant to this Agreement:

Monthly Service Fees:

$1.25 per borrower per month during interim (in-school) period

$3.05 per borrower per month during grace period

$3.25 per borrower per month during first 12 months of repayment servicing

$2.88 per borrower per month during the remainder of the repayment period

Servicing Removal Fee:

$14.00 per account, plus actual cost of additional services requested to remove
an active account from the servicing system

Late Charge Assessment Fee:

Great Lakes shall receive 25% of the late fee revenue collected from delinquent
borrowers

Monthly Extract Fee:

$100.00 per month

Exceptional Servicer Default Fee:

Five tenths of one percent (0.50%) of the amount of default payments posted
during the month.

Consolidation loans will be charged the standard repayment servicing fees.

The total monthly amount due will be the actual fees calculated as described
above or $75, whichever is greater. All references to borrower for fee
calculations equal unique combinations of borrower/federal lender number or
assigned lender number/loan program (Stafford, PLUS, Consolidation Loans).



--------------------------------------------------------------------------------

Great Lakes may agree to provide the Lender with services beyond those normally
included in the servicing program. Such agreement between Great Lakes and the
Lender shall include sufficient additional charges to cover Great Lakes’ costs.

Increases or decreases to this fee schedule may be made from time to time as
provided in Section 5 of this Agreement.

 

2